In our opinion, the circumstances of this case warrant the exercise of our discretion so as to modify the sentence with respect to the term of imprisonment. "While concededly death eventually claims everyone, the innocent as well as the guilty, such truism should never deter this court from setting aside a term of imprisonment where it is manifest that incarceration would hasten the death of a defendant, yet confer little or no benefit upon the general public” (People v Notey, 72 AD2d 279, 285). Mollen, P. J., Mangano, Thompson and Weinstein, JJ., concur.